THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: September 24, 2019
                                            Beth E. Hanan
                                            United States Bankruptcy Judge

                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Tamika King,                              Case No. 17-31741-beh
                    Debtor.                        Chapter 7

         Tatiana Taylor,                           Case No. 18-26201-bhl
                     Debtor.                       Chapter 7


  CERIFICATION TO THE DISTRICT COURT FOR CRIMINAL CONTEMPT


This matter is before the Court on the United States Trustee’s recommendation
that two cases be certified to the United States District Court for prosecution of
possible criminal contempt. The United States Trustee seeks criminal
sanctions against Ms. Carolyn A. Word (a/k/a Ms. Carolyn Dixon a/k/a Ms.
Carolyn Winters) (hereinafter referred to as “Ms. Word”) for her repeated
violations of 11 U.S.C. § 110 and of a prior bankruptcy court order. Ms. Word
timely responded to the U.S. Trustee’s recommendation.

The Court does not find Ms. Word’s arguments persuasive. Because it is
unclear whether the bankruptcy court has authority under 18 U.S.C. § 401(3)
to conduct criminal contempt proceedings, the Court certifies these factual
findings to the United States District Court.

                               Factual Background

Ms. Word is a bankruptcy petition preparer (“BPP”) as the term is defined in 11
U.S.C. § 110(a)(1). Her experience with bankruptcy courts spans the course of
at least a decade.




           Case 2:19-mc-00036-PP
             Case                Filed5709/25/19
                   18-26201-beh Doc               Page 1 of 5Page
                                           Filed 09/24/19      Document
                                                                  1 of 5 1
In 2008, the U.S. Trustee first filed a complaint against Ms. Word based on her
violations of § 110, and the result was an order which enjoined Ms. Word from
“engaging in any conduct in violation of § 110.” Neary v. Little, Adv. Case No.
08-2278, ECF Doc. No. 27 (March 30, 2009). Nonetheless, Ms. Word continued
to violate § 110, specifically by charging BPP fees in excess of the district-
approved presumably reasonable amount ($75) and failing to disclose her
involvement with cases. The bankruptcy court then issued a permanent
injunction barring Ms. Word from practicing as a BPP in the Eastern District of
Wisconsin and imposing sanctions totaling $4,500 (hereinafter referred to as
the “Permanent Injunction Order”). Neary v. Dixon, Adv. Case No. 10-02465,
ECF Doc. No. 7 (October 27, 2010). 1 After the U.S. Trustee made extensive
efforts to serve her in person, Ms. Word was served the Permanent Injunction
Order on January 17, 2012. 2 To date, she has not paid the $4,500 in
sanctions.

In 2017, one of the present jointly-administered cases was filed by the debtor,
Ms. Tamika King. In re King, Case No. 17-31741. At a hearing regarding
Ms. King’s request to waive the Chapter 7 filing fee, the Court was notified of
Ms. Word’s participation in the case. Case No. 17-31741, ECF Doc. No. 14
(Jan. 12, 2018). Subsequently, Ms. King filed a receipt showing that she was
charged $525 for BPP services. Case No. 17-31741, ECF Doc. No. 15 (Jan. 16,
2018). The U.S. Trustee sought and obtained an order to conduct a Rule 2004
Examination of both Ms. King and Ms. Word. Case No. 17-31741, ECF Doc.
No. 25 (Feb. 26, 2018). After Ms. Word’s failure to appear at the first
scheduled examination, the Court issued an order to compel her to appear for
a second examination. Case No. 17-31741, ECF Doc. No. 32 (April 2, 2018).
Ms. Word again failed to appear, and the U.S. Trustee filed a motion for civil
contempt against Ms. Word based on her actions. Case No. 17-31741, ECF
Doc. No. 34 (April 26, 2018). After a hearing on this motion, at which
Ms. Word did not appear, the Court issued an order for Ms. Word to show
cause as to why she should not be held in civil contempt and be subject to
sanctions. Case No. 17-31741, ECF Doc. No. 39 (May 25, 2018). Serving
Ms. Word with the order proved difficult as the BNC was unable to deliver it
and the U.S. Trustee attempted numerous times to serve her. After enlisting
the United States Marshal Service, she finally was personally served on July

1 In addition to the $4,500 of sanctions, the Permanent Injunction Order also required Ms.
Word to disgorge the $350.00 fee she received from the debtor in that case, Ms. Tamara
Wallace.
2 Service was attempted eight times by Badger Process Service to no avail, then sent by U.S.

mail, upon which it was returned as undeliverable. Service was accomplished only after
Ms. Word appeared by telephone at a January 13, 2012 hearing in a case for a different debtor,
Ms. Lashelle White. The matter of that hearing was an order to show cause why Ms. Word
should not be sanctioned or held in contempt for violating the court’s order prohibiting her
from preparing petitions. Ms. Word informed the court that she did not know of the injunction
and provided the court with her new address. A U.S. Marshal then served her at the new
address. In re White, Case No. 11-36132, ECF Doc. Nos. 19–20 (Jan. 18–19, 2012).



          Case 2:19-mc-00036-PP
            Case                Filed5709/25/19
                  18-26201-beh Doc               Page 2 of 5Page
                                          Filed 09/24/19      Document
                                                                 2 of 5 1
10, 2018. Case No. 17-31741, ECF Doc. No. 51 (July 31, 2018). Ms. Word
disputes that she provided any BPP services to Ms. King. Case No. 17-31741,
ECF Doc. Nos. 102 and 103; Case No. 18-26201, ECF Doc. Nos. 56 and 54
(April 2, 2019).

In 2018, the other of the present jointly-administered cases was filed by the
debtor, Ms. Tatiana Taylor. In re Taylor, Case No. 18-26201. The U.S. Trustee
learned of Ms. Word’s participation in Ms. Taylor’s case and moved for Ms.
King’s and Ms. Taylor’s cases to be jointly-administered for the purposes of
having an evidentiary hearing on the order to show cause from Ms. King’s case.
Case No. 18-26201, ECF Doc. No. 15 (July 31, 2018) (motion granted at ECF
Doc. No. 17 (Aug. 1, 2018)). Ms. Taylor testified that she paid Ms. Word $200
to prepare her bankruptcy schedules and petition, but that Ms. Word
instructed Ms. Taylor not to disclose this information to the Chapter 7 trustee
or the Court. Ms. Word disputes that she made these instructions for the
purpose of her own protection and argues that it was only to assist Ms. Taylor
in asking the Court to grant a waiver of her bankruptcy filing fee. Case No. 17-
31741, ECF Doc. Nos. 102 and 103; Case No. 18-26201, ECF Doc. Nos. 56 and
54 (April 2, 2019).

On September 10, 2018, Ms. Word filed her own bankruptcy petition. In re
Word, Case No. 18-28654. Her counsel then sent a letter to the Court advising
it of the bankruptcy petition and proposing that the litigation in the jointly-
administered cases be stayed. Case No. 17-31741, ECF Doc. No. 70; Case No.
18-26201, ECF Doc. No. 29 (Sept. 27, 2019). After discussion, the parties
stipulated that the automatic stay would be modified to allow the litigation in
the jointly-administered cases to proceed. Case No. 18-28654, ECF Doc. No.
27 (Oct. 30, 2018).

Further discussions led to a stipulation between the U.S. Trustee and
Ms. Word, where Ms. Word concedes that she intentionally violated § 110
several times, which in turn violated the Permanent Injunction Order. Case
No. 17-31741, ECF Doc. No. 94; Case No. 18-26201, ECF Doc. No. 47 (March
11, 2019). The Court approved the stipulation, which also provided for the
disgorgement of fees and payments of fines (hereinafter referred to as the
“Stipulation Order”). Case No. 17-31741, ECF Doc. No. 96; Case No. 18-
26201, ECF Doc. No. 49 (March 21, 2019). Ms. Word was to disgorge $750 in
BPP fees to Ms. King and Ms. Wallace no later than March 30, 2019. Id.
Ms. Word’s counsel subsequently provided evidence of these payments.
Ms. Word also is to pay the U.S. Trustee an amount of $4,500 of fines from the
Permanent Injunction Order, its payment being outstanding since 2010. Id.
Ms. Word also is to pay $9,000 in fines and sanctions, which represents a
tripling of fines assessed under § 110(l)(1) for preparing documents for filing in
a manner that failed to disclose the identity of the BPP. Id.; 11 U.S.C.
§ 110(l)(2)(D). That sanction, (($2,000 + $500 + $500) x 3 = $9,000), is to be




         Case 2:19-mc-00036-PP
           Case                Filed5709/25/19
                 18-26201-beh Doc               Page 3 of 5Page
                                         Filed 09/24/19      Document
                                                                3 of 5 1
paid to the U.S. Trustee. Id. In total, the Stipulation Order directs Ms. Word to
pay $15,824.53 for her various intentional violations, of which, a balance
exceeding $15,000 remains to be paid by deadlines ranging over the next two
years. Id. The Stipulation Order notes that these fines and sanctions are
deemed non-dischargeable pursuant to 11 U.S.C. § 523(a)(7). Id.

As a final potential sanction, in light of Ms. Word’s “long history of evasion,” the
U.S. Trustee asked that the Court certify Ms. Word’s case to the U.S. District
Court for further proceedings. Case No. 17-31741, ECF Doc. No. 97; Case No.
18-26201, ECF Doc. No. 51 (March 22, 2019). Ms. Word’s counsel submitted a
response urging that the Court decline to make such a certification, arguing
that the lapse of time between the Permanent Injunction Order and any
subsequent violations should give the Court pause. Case No. 17-31741, ECF
Doc. Nos. 102 and 103; Case No. 18-26201, ECF Doc. Nos. 56 and 54 (April 2,
2019).

                           Authority and Discussion

To establish civil contempt, the movant must show, by clear and convincing
evidence: (1) the existence of a valid decree of which the alleged contemnor had
actual or constructive knowledge; (2) that the decree was in the movant’s favor;
(3) that the alleged contemnor by his or her conduct violated the terms of the
decree, and had at least constructive knowledge of such violations; and (4) that
the movant suffered harm as a result. Manz v. Bridgestone Firestone North Am.
Tire, LLC, 533 F.3d 578, 590–91 (7th Cir. 2008) (quoting Ashcroft v. Conoco,
Inc., 218 F.3d 288, 301 (4th Cir. 2000)).

In this case, the U.S. Trustee has met his burden for at least a finding of civil
contempt. The alleged contemnor, Ms. Word, does not dispute the bankruptcy
court’s permanent injunction order from 2010. Nor does Ms. Word dispute
that, eventually, and despite efforts to evade service, she ultimately received
actual notice of the injunction order. Ms. Word now concedes that she
disregarded the permanent injunction order, provided BPP services to
Ms. Taylor in 2018, charged Ms. Taylor more than the district-approved fee,
and deliberately instructed Ms. Taylor to hide the payment information from
the Chapter 7 trustee and from the Court. Ms. Word gave the instructions to
conceal this information despite Ms. Taylor’s own duty to respond truthfully to
questions. Ms. Word’s asserted rationale for her instructions matters not.
Ms. Word violated the injunction by her surreptitious work as a BPP, and she
arguably tried to suborn perjury from Ms. Taylor by asking her to answer
falsely on her bankruptcy petitions. See Case No. 18-26201, ECF Doc. No. 1,
at page 52 (June 22, 2018). There is harm to the public when bankruptcy laws
are so abused. See In Re South Beach Secs., Inc., 606 F.3d 366, 371 (7th Cir.
2010). This is a harm that the U.S. Trustee is designated to protect against.




         Case 2:19-mc-00036-PP
           Case                Filed5709/25/19
                 18-26201-beh Doc               Page 4 of 5Page
                                         Filed 09/24/19      Document
                                                                4 of 5 1
The U.S. Trustee asked the Court to determine whether the elements for
criminal contempt are met, and if so, to certify the matter to the U.S. District
Court for possible prosecution. See U.S. v. Guariglia, 962 F.2d 160, 162 (2d
Cir. 1992) (holding a party in criminal contempt for violating a statutory
injunction issued by the bankruptcy court).

The same conduct described above also supports a finding of criminal
contempt. In order to establish criminal contempt, the alleged contemnor must
have willfully violated a clear and reasonably specific lawful order. U.S. v.
Hoover, 240 F.3d 593, 596 (7th Cir. 2001); In re Johnson, 2016 WL 11271937,
at *5 (Bankr. S.D. Ill. Jan. 5, 2016); 18 U.S.C. § 104(3). Ms. Word does not
dispute the clarity or specificity of the permanent injunction order from 2010
that barred her from serving as a BPP. Nor does she dispute the willfulness of
her violations; she offers only a rationale of deflection.

                                   Conclusion

The Court finds that Ms. Carolyn A. Word has both willfully and
contemptuously violated the permanent injunction order enjoining her from
providing bankruptcy petition preparer services in the Eastern District of
Wisconsin entered on October 27, 2010, in Neary v. Dixon (In re Wallace), Adv.
Case No. 10-32964-pp. The Court further finds that these actions would at
least support a finding of civil contempt.

      IT IS THEREFORE ORDERED: that these factual findings are certified to
the United States District Court for consideration of whether sanctions should
be imposed upon Ms. Carolyn A. Word for criminal contempt; and

      IT IS FURTHER ORDERED: that the Clerk of the Bankruptcy Court is
directed to transmit to the United States District Court the record in
connection with the jointly-administered cases In re King, Case No. 17-31741-
BEH and In re Taylor, Case No. 18-26201-BEH, as well as the record from In re
White, Case No. 11-36132-pp.




                                      #####




         Case 2:19-mc-00036-PP
           Case                Filed5709/25/19
                 18-26201-beh Doc               Page 5 of 5Page
                                         Filed 09/24/19      Document
                                                                5 of 5 1
